                           4:20-cv-04117-JBM # 15           Page 1 of 4
                                                                                                      E-FILED
                                                                     Thursday, 29 October, 2020 11:28:27 AM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

JERMAINE L. JONES,                                     )
                                                       )
                               Plaintiff,              )
v.                                                     )      No.: 20-cv-4117-JBM
                                                       )
ROCK ISLAND COUNTY POLICE                              )
OFFICERS,                                              )
                                                       )
                               Defendants.             )

                                   MERIT REVIEW ORDER

       Plaintiff, currently incarcerated at the Lawrence Correctional Center (“Lawrence”),

proceeds pro se, under 42 U.S.C. § 1983, alleging that he had been falsely arrested in violation of

the Fourth Amendment. The case is before the Court for a merit review pursuant to 28 U.S.C. §

1915A. In reviewing the Complaint, the Court accepts the factual allegations as true, liberally

construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013).

However, conclusory statements and labels are insufficient. Enough facts must be provided to

“state a claim for relief that is plausible on its face.” Alexander v. United States, 721 F.3d 418,

422 (7th Cir. 2013)(citation and internal quotation marks omitted). While the pleading standard

does not require “detailed factual allegations,” it requires “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th

Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       On November 11, 2018, Plaintiff was stopped by Rock Island County Officer Ramirez

who claimed to have followed Plaintiff and to have seen him make three illegal turns. Plaintiff

disputes this, asserting that Defendant Ramirez’s dash cam video showed that Defendant had not

been driving behind him and could not have observed the alleged traffic violations.



                                                  1
                               4:20-cv-04117-JBM # 15        Page 2 of 4




       Plaintiff asserts that Defendant told Officer Miles that he did not smell anything on

Plaintiff, but subsequently claimed to have smelled cannabis and searched Plaintiff’s vehicle,

finding weapons and crack cocaine. Plaintiff was arrested and charged with armed violence. He

claims the charges were dismissed on February 14, 2019, after review of Defendant Ramirez’s

bodycam footage. Plaintiff asserts that there was no probable cause for his arrest and that he was

wrongfully imprisoned from November 9, 2018 to December 17, 2018. Plaintiff does not reveal

the reason for his current incarceration at Lawrence or indicate whether it stems from a

conviction on other charges brought on November 11, 2018.

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons ...

against unreasonable ... seizures.” Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 917 (2017). “It is

axiomatic that ‘[a] warrantless arrest ... must be supported by probable cause.’” United States v.

Sholola, 124 F.3d 803, 814 (7th Cir. 1997)(internal citations omitted). “In order to make an arrest

without a warrant, the police must have probable cause, under the totality of the circumstances,

to reasonably believe that a particular individual has committed a crime.... While probable cause

requires more than mere suspicion, we do not require it to reach the level of virtual certainty.”

Id. at 814 (emphasis in original). Here, Plaintiff does not reveal whether there were judicial

findings of probable cause for the initial stop or the subsequent search of the vehicle.

       If probable cause had been found, Plaintiff may not proceed on a Fourth Amendment

claim for false arrest. See Sroga v. Weiglen, 649 F.3d 604, 608 (7th Cir. 2011) (existence of

probable cause will defeat a Fourth Amendment false arrest claim); Fernandez v. Perez, 937

F.2d 368, 370 (7th Cir.1991) (“the existence of probable cause for an arrest is an absolute bar to

a Section 1983 claim for unlawful arrest, false imprisonment or malicious prosecution.”)

(Internal citation omitted).



                                                   2
                           4:20-cv-04117-JBM # 15           Page 3 of 4




       Plaintiff has not provided sufficient information for the Court to determine whether he

has successfully pled a claim for false arrest, and he will be given an opportunity to replead. If

Plaintiff repleads, he is to indicate whether there was a state court probable cause hearing and the

court’s findings. If the state court proceedings have not yet been resolved, Plaintiff is to reveal

this also as the Court would be required to stay the proceedings under Younger v. Harris, 401

U.S. 37, 54 (1971). “As a rule, a federal court shall not intervene in a pending state criminal

prosecution.” Williams v. Farris, 2013 WL 1729379, * 2 (S.D. Ill. Apr. 22, 2013).

       Plaintiff identifies “Officers” in the caption but only pleads against Defendant Ramirez.

While Plaintiff mentions Officer Miles, he pleads no claim against him. Section 1983 creates a

cause of action based on personal liability and predicated upon fault; thus, “to be liable under

[Section] 1983, an individual defendant must have caused or participated in a constitutional

deprivation.” Pepper v. Village of Oak Park, 430 F.3d 809, 810 (7th Cir.2005) (citations

omitted). Merely naming a defendant in the caption is insufficient to state a claim. Jones v.

Butler, No. 14-00846, 2014 WL 3734482 *2 (S.D. Ill. July 29, 2014) citing Collins v. Kibort,

143 F.3d 331, 334 (7th Cir.1998). The caption will be amended to identify Officer Ramirez as

the sole Defendant.

       IT IS THEREFORE ORDERED:

       1.      Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will have 30 days from the entry of this order

in which to replead. The pleading is to be captioned Amended Complaint and is to include all of

Plaintiff’s claims without reference to a prior pleading and is to comply with the Court’s

instructions. Failure to file an amended complaint will result in the dismissal of this case, without




                                                  3
                           4:20-cv-04117-JBM # 15              Page 4 of 4




prejudice, for failure to state a claim. The caption is to be amended to identify Defendant

Ramirez as the sole Defendant.

         2.    Plaintiff files [6] and [7], motions for recruitment of pro bono counsel. Plaintiff

provides copies of two letters he ostensibly sent to prospective counsel, neither of which contains

the address of the attorney’s offices or any reply from them. [6] and [7] are DENIED as Plaintiff

does not document a good faith effort to secure counsel on his own. Pruitt v. Mote, 503 F.3d 647,

654-55 (7th Cir. 2007). In the event that Plaintiff renews his motion, he is to provide copies of

the letters sent to, and received from, prospective counsel.

         3.    Plaintiff’s Motions for Status [10], [12] and [14], are rendered MOOT by this

order.


_ 10/29/2020                                       s/Joe Billy McDade
ENTERED                                            JOE BILLY McDADE
                                              UNITED STATES DISTRICT JUDGE




                                                 4
